— Order, Supreme Court, New York County (Kirschenbaum, J.), entered March 4, 1981, which denied the motion of the defendants (other than Competex, S. A.) to dismiss the complaint as to them pursuant to CPLR 3211 (subd [a]), unanimously reversed, on the law, with costs and disbursements, and the motion granted. In 1979, defendant Competex, S. A., acted as a broker for plaintiff’s customers on the London Metals Exchange. Plaintiff purportedly defaulted on the payment of commissions to Competex, S. A., and the latter retaliated by refusing to deliver the customer copies of the confirmations of the 1979 orders. During the course of negotiations to resolve the dispute between the principals, plaintiff and defendant Competex, S. A., the latter delivered the confirmations to the defendant law firm, Leon, Weill & Mahony, for subsequent delivery to plaintiff if a settlement was accomplished. The negotiations collapsed. Plaintiff thereupon commenced an injunction action against Competex, S. A. and Competex’ legal representative during the negotiations, the defendant law firm, seeking to compel the turning over to it of the customer copies of the confirmations. .The defendant law firm moved to dismiss the complaint pursuant to CPLR 3211 (subd [a]) on the basis that they no longer have possession of the confirmation copies and sought to have the court treat the motion as one for summary judgment relief: Special Term denied the motion on the ground that a factual issue exists as to possession of the confirmation slips. However, such issue need not be. considered, because it is clear that the complaint fails to state a cause of action against the law firm. There is no jural relationship between plaintiff and defendant law firm; no *578duty owing by said firm to plaintiff which was breached. The dispute is between plaintiff and defendant Competex, not between plaintiff and Competex’ attorneys. Concur — Carro, J. P., Lupiano, Silverman and Milonas, JJ.